739 N.W.2d 78 (2007)
In re CERTIFIED QUESTION FROM the FOURTEENTH COURT OF APPEALS DISTRICT OF TEXAS,
Glenn Miller, Estate of Carolyn Miller, Shawn Dean, John Roland, and Alma Roland, Plaintiffs,
v.
Ford Motor Company, Defendant.
Docket No. 131517.
Supreme Court of Michigan.
September 28, 2007.
In this cause, a motion for rehearing is considered, and it is DENIED.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant rehearing.
WEAVER, J., dissents and states as follows:
I dissent from this Court's decision to deny plaintiff's motion for reconsideration. I would grant the motion for reconsideration and vacate the Court's decision answering a certified question from the Fourteenth District Court of Appeals of Texas.
This Court's decision to answer the certified question in this case should be vacated because MCR 7.305(B), the Michigan court rule allowing the Court to answer certified questions from other courts, goes beyond this court's constitutional authority to answer certified questions.[1] Further, the majority's decision to answer the certified question in this case is unprecedented and unnecessary.[2]
NOTES
[1]  See In re Certified Question (Miller v. Ford Motor Co.), 479 Mich. 498, 548, ___ N.W.2d ___ (2007) (Weaver, J., dissenting); see also Proposed Amendment of MCR 7.305, Department of Transportation v. Randolph, 462 Mich. 1208, 617 N.W.2d 329 (2000) (Weaver, J., dissenting); In re Certified Question (Wayne Co. v. Philip Morris Inc.), ___ Mich. ___, 622 N.W.2d 518 (Mich., 2001) (Weaver, J., dissenting); In re Certified Question (Kenneth Henes Special Projects Procurement, Marketing & Consulting Corp. v. Continental Biomass Industries, Inc.), 468 Mich. 109, 121, 659 N.W.2d 597 (2003) (Weaver, J., concurring in the result only); In re Certified Questions (Melson v. Prime Ins. Syndicate, Inc.), 472 Mich. 1225, 696 N.W.2d 687 (2005) (Weaver, J., concurring); In re Certified Question (Bankey v. Storer Broadcasting Co.), 432 Mich. 438, 467-471, 443 N.W.2d 112 (1989) (opinion by Levin, J.).
[2]  See In re Certified Question (Miller v. Ford Motor Co.), supra at 553, ___ N.W.2d ___ (2007) (Weaver, J., dissenting); see also Berg, Cherry picking: In deciding a certified question from Texas, the MSC took the law it liked, and left the rest, Michigan Lawyers Weekly, August 20, 2007, p. 1; 21 Mich. L.W. 1129; (accessed September 17, 2007).